On Rehearing
Carson, J.
— A re-examination of the record in the above action indicates that the record does not show a statement of reasons by the trial court for sustaining the motion for new trial.
This court has previously held in Bailey v. Kain (1963), 134 Ind. App. 238, 187 N. E. 2d 366, that it is necessary that the trial judge certify in writing his specific reasons for sustaining a motion for new trial.
In order to keep the record consistent and have it complete for our consideration we are holding in abeyance the ruling on the petition for rehearing pending receipt from the trial court of his certificate stating his specific reasons for sustaining the motion for new trial. The trial court is given until May 16, 1966, to prepare such certificate and forward the same to the Clerk of the Supreme and Appellate Courts to be included in the records of this case.
Prime, C. J., Wickens and Faulconer, JJ., concur.
Per curiam.
— Appellant urges the following proposition:
“Where a case has been submitted to trial court; it has been tried without a jury and the trial court has had *243adequate time to consider his ruling, it is not proper for him to grant a new trial unless some new fact, item of evidence or a later ruling of an appellate tribunal is brought to his attention and he makes this clear in his written statement setting out his reasons.”
There being no Bill of Exceptions in the transcript, the urged proposition would have to be as a matter of law.
Rule 1-8 of the Supreme Court deals with the power of the court in .cases tried without a jury. Rule 1-8 does not so limit the power of the trial judge. In the case Kostas v. Kimbrough (1965), 137 Ind. App. 89, 205 N. E. 2d 170, this court reaffirmed the holding of Dorweiler v. Sinks (1958), 128 Ind. App. 532, 549; 148 N. E. 2d 570, in that Rule 1-8 gives the trial court the authority to change its decision with or without cause. Therefore, as a matter of law, the trial court could .change its decision.
Petition for rehearing denied.
Per Curiam.
Wickens, P. J., concurs in a separate opinion.
Mote, J., not participating.
Appeal from the Marshall Circuit Court, The Honorable Roy Sheneman, Judge.